DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, one or more projectiles recited in claim 10; using resistance while hitting the one or more projectiles in claim 12; and the balls in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: in paragraph 0004, line 7, “the athlete practices swing.” Has no clear meaning.  Appropriate correction is required for the above objection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the body" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Not readily apparent if reference is being made to an elongated body recited on line 2 or an elongate, generally flat body on line 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Iandola (5,167,415).
Claim 10, Iandola discloses an apparatus and method for training a user, comprising:
allowing a user to hit one or more projectiles using a device that restricts the movement of the arms and forces the user to move the torso in order to hit the one or more projectiles (figures 1-5 which clearly shows a device that allows a user to hit one or more projectiles, where the device restricts the arms and aids the user to hit the one or more projectiles).
Claim 11, Iandola shows the device further comprises a hitting extension (24).
Claim 12, Iandola shows the device aids the user to use resistance while hitting the one or more projectiles.
Claim 13, Iandola shows the one or more projectiles comprise balls (46).
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.  With regards to drawing objections: The pending claims are directed to an apparatus and method of training a body movement.  The method claims require the step of allowing a user to hit one or more projectiles using a device that restricts the movement of the arms and forces the user to move the torso in order to hit the one or more projectiles.  MPEP 37 CFR 1.83(a) requires that the drawings must show every feature of the invention specified in the claims.  The method steps require the one or more projectiles to carry out the intended steps.  Therefore, for a full .	
With regards to applicant’s assertion that none of the prior art of record discloses or suggests a method of training a body movement (page 10 of arguments).  The examiner respectfully asserts that claim 10 is a broad claim and does not require any particular device to be used, nor does claim 10 recite how or to what extend the movement of the arms is or should be restricted.  There is no recited steps that would lead one to conclude that the device should be held or used in a particular manner in order to achieve arm restriction.  Additionally, no steps have been recited in claim 10 that would suggest that that the device when used in a particular manner would exert a designated amount of force so that the user would move their torso in order to hit the one or more projectiles.  Claims 10-13 of the Iandola patent clearly shows a device held by a user which when force is exerted on the device, it allows the user’s body to rotate in order to impact a projectile (see reproduced figures below).  Therefore, it is the examiner’s position that Iandola reads on claims 10-13.

    PNG
    media_image1.png
    737
    930
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
17 April 2021